IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


WILLIAM SIMONE,                          : No. 623 EAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (COMMONWEALTH OF PA/SCI            :
GRATERFORD),                             :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.